DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on December 21, 2021 for application 14950117.
	
Acknowledgements

Claims 1, 4-5, 11, 14-15 and 31-38 are pending.
Claims 1, 4-5, 11, 14-15 and 31-38 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

In response to Applicant’s arguments under 35 USC § 103, Applicant argues that the acquirer institution processing server of claim 1 is generating a hash value based on the information received from the financial institution, which is a separate processing server. Examiner respectfully disagrees as the acquirer processing server may also include a processing device and the processing device may be configured to perform the functions of the acquirer processing server which may be a computing system of an acquiring financial institution, such as an acquiring bank. Pirzadeh disclosed in paragraph 0080 that the financial institution associated with the chosen virtual card (such as the issuer or a financial institution the issuer is in communications with) can verify the presenter's authentication data and the relying party policy. Pirzadeh also discloses in paragraph 0035 that the merchant can communicate with the issuer or the payment processing network by means of the acquirer. Therefore, generating of the hash value is being done by the financial institution or the processing device of the processing server as disclosed by [0081] and [0100] of Pirzadeh.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11, 14, 15 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Donohue et al. (US 2011/0004528 A1) in view of Boding et al. (US 2014/0358789 A1) in view of Pirzadeh et al (US 2008/0288404 A1) in further view of Lingappa (US 11,055,707 B2) 
Regarding Claims 1 and 11, Donohue discloses a method for confirmation of an electronic transaction using a […], comprising:
receiving, by a receiver of the processing server of an acquiring institution, a data signal with transaction data from the merchant, wherein the transaction data from the merchant, includes data related to an electronic transaction including at least a transaction amount and currency code (¶0018, ¶0019, ¶0022, ¶0056)
processing the electronic transaction in a payment network by the acquiring institution: generating, by a processing device of the acquiring institution processing server , a transaction message for the electronic transaction, wherein the transaction message includes at least a first data element storing the transaction amount, a second data element storing the currency code, and a third data element storing an invoice identifier (¶0018, ¶0019, ¶0022, ¶0059)
electronically transmitting, by a transmitter of the acquiring institution processing server, the generated transaction message to a financial institution via a payment network (¶0031, ¶0033)
receiving, by the receiver of the acquiring institution processing server, a return message from the issuing financial institution via the payment network, wherein the return message includes at least a single data element storing the transaction amount, the currency code, and the invoice identifier (¶0031, ¶0035, ¶0036, ¶0037, ¶0038, ¶0039)
Donohue does not disclose: storing, in a transaction profile of a transaction database in the processing server of an acquiring institution, an account preference, wherein the account profile is associated with a transaction amount of a merchant and  determining, by the processing device of the acquiring institution processing server, that the electronic transaction involves settlement using a blockchain based on the account preference stored in the transaction profile associated with the transaction account of the merchant, the account preference includinq a transaction settlement policy based on the transaction amount.
Boding however discloses:
storing, in a transaction profile of a transaction database in the processing server of an acquiring institution, an account preference, wherein the account profile is associated with a transaction amount of a merchant (Fig. 2 (230); ¶0026, ¶0063)
…based on the account preference stored in the transaction profile associated with the transaction account of the merchant, the account preference includinq a transaction settlement policy based on the transaction amount (¶0005, ¶0023, ¶0026, ¶0029, ¶0063, ¶0074, ¶0116-¶0130)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Donahue to include storing, in a transaction profile of a transaction database in the processing server, an account preference, wherein the account profile is associated with a transaction amount of a merchant and  determining, by the processing device of the processing server, that the electronic transaction involves settlement using a blockchain based on the account preference stored in the transaction profile associated with the transaction account of the merchant, the account preference includinq a transaction settlement policy based on the transaction amount, as disclosed in Donahue, in order to allow acquirers to establish rules that prevent questionable transactions from being authorized and/or settled (see Boding ¶0034).
	The combination of Donahue and Boding does not disclose generating, by the processing device of the acquiring institution processing server, a hash value based on application of one or more hashing algorithms to the transaction amount, currency P02596-US-UTI Lcode, and invoice identifier stored in the single data element included in the received return message and determining, by the processing device of the processing server, that the electronic transaction involves settlement.
Pirzadeh however discloses:
generating, by the processing device of the acquiring institution processing server, a hash value based on application of one or more hashing algorithms to the transaction amount, currency P02596-US-UTI Lcode, and invoice identifier stored in the single data element included in the received return message (¶0081, ¶0100).
determining, by the processing device of the processing server, that the electronic transaction involves settlement (¶0079-¶0081)  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Donohue and Boding to include generating, by the processing device of the processing server, a hash value based on application of one or more hashing algorithms to the transaction amount, currency P02596-US-UTI Lcode, and invoice identifier stored in the single data element included in the received return message and determining, by the processing device of the processing server, that the electronic transaction involves settlement, as disclosed in Pirzadeh, in order to provide a system for authenticating the identity and profile data of an individual during a transaction (see Pirzadeh ¶0007).
The combination of Donohue, Boding and Pirzadeh does not disclose receiving, by the receiver of the  processing server, the blockchain, wherein the blockchain includes a plurality of blocks and, for each block of the plurality of blocks, a header and one or more transaction values; and validating, by the processing device of the acquiring institution processing server, the electronic transaction based on existing of a transaction value for a block included in the plurality of blocks included in the received blockchain that corresponds to the generated hash value.
Lingappa however discloses:
receiving, by the receiver of the acquiring institution processing server, the blockchain, wherein the blockchain includes a plurality of blocks and, for each block of the plurality of blocks, a header and one or more transaction values (Col. 20 line 61-Col. 21 line 67) and 
validating, by the processing device of the acquiring institution processing server, the electronic transaction based on existing of a transaction value for a block included in the plurality of blocks included in the received blockchain that corresponds to the generated hash value (Col. 20 line 61-Col. 21 line 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Donohue, Boding and Pirzadeh to include receiving, by the receiver of the  processing server, the blockchain, wherein the blockchain includes a plurality of blocks and, for each block of the plurality of blocks, a header and one or more transaction values; and validating, by the processing device of the acquiring institution processing server, the electronic transaction based on existing of a transaction value for a block included in the plurality of blocks included in the received blockchain that corresponds to the generated hash value, as disclosed in Lingappa, in order to facilitate the generation/issuance of digital currency between one or more server computers within the cryptocurrency network (see Lingappa Col. 5 lines 39-45).

Regarding Claims 4 and 14, Donohue discloses generating, by the data generation module of the processing server, the invoice identifier based on at least additional data included in the transaction data in the received data signal (¶0051).
Regarding Claims 5 and 15, Donohue discloses wherein the third data element is reserved for private use according to the one or more standards (¶0059).
Regarding Claim 31, Lingappa discloses confirmation of an electronic transaction using a blockchain of claim 1, wherein the processing server is a node on the blockchain network (Col. 5 lines 49-61).
Regarding Claim 32, Lingappa discloses confirmation of an electronic transaction using a blockchain of claim 1, wherein the blockchain is an opaque blockchain (Col. 5 line 62-Col. 6 line 10).
Regarding Claim 33, Lingappa discloses wherein the processing server is a node on the blockchain network (Col. 5 lines 49-61).
Regarding Claim 34, Lingappa discloses wherein the blockchain is an opaque blockchain (Col. 5 line 62-Col. 6 line 10).
Regarding Claim 35, While Lingappa discloses using an opaque blockchain Col. 5 line 62-Col. 6 line 10).
The combination of Donahue, Pirzada and Lingappa does not disclose wherein the transaction settlement policy defines a threshold transaction amount for settling a transaction […].
Boding however discloses wherein the transaction settlement policy defines a threshold transaction amount for settling a transaction (¶0120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Donahue, Pirzada and Lingappa to include wherein the transaction settlement policy defines a threshold transaction amount for settling a transaction, as disclosed in Boding, in order to allow acquirers to establish rules that prevent questionable transactions from being authorized and/or settled (see Boding ¶0034).
Regarding Claim 36, While Lingappa discloses using an opaque blockchain Col. 5 line 62-Col. 6 line 10).
The combination of Donahue, Pirzada and Lingappa does not disclose wherein the transaction settlement policy identifies one or more merchants for settling a transaction […].
Boding however discloses wherein the transaction settlement policy identifies one or more merchants for settling a transaction (¶0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Donahue, Pirzada and Lingappa to include wherein the transaction settlement policy identifies one or more merchants for settling a transaction, as disclosed in Boding, in order to allow acquirers to establish rules that prevent questionable transactions from being authorized and/or settled (see Boding ¶0034).
Regarding Claim 37, While Lingappa discloses using an opaque blockchain Col. 5 line 62-Col. 6 line 10).
The combination of Donahue, Pirzada and Lingappa does not disclose wherein the transaction settlement policy defines a threshold transaction amount for settling a transaction […].
Boding however discloses wherein the transaction settlement policy defines a threshold transaction amount for settling a transaction (¶0120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Donahue, Pirzada and Lingappa to include wherein the transaction settlement policy defines a threshold transaction amount for settling a transaction, as disclosed in Boding, in order to allow acquirers to establish rules that prevent questionable transactions from being authorized and/or settled (see Boding ¶0034).
Regarding Claim 38, While Lingappa discloses using an opaque blockchain Col. 5 line 62-Col. 6 line 10).
The combination of Donahue, Pirzada and Lingappa does not disclose wherein the transaction settlement policy identifies one or more merchants for settling a transaction […].
Boding however discloses wherein the transaction settlement policy identifies one or more merchants for settling a transaction (¶0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Donahue, Pirzada and Lingappa to include wherein the transaction settlement policy identifies one or more merchants for settling a transaction, as disclosed in Boding, in order to allow acquirers to establish rules that prevent questionable transactions from being authorized and/or settled (see Boding ¶0034).




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685         

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685